Case 1:20-cv-00012-NLH Document 6 Filed 02/03/20 Page 1 of 5 PageID: 51




                                      I -      "'-
                                                        Rece,veo
                                                           ,FEB ... 3 2020
"l                                     Case 1:20-cv-00012-NLH Document 6 Filed 02/03/20 Page 2 of 5 PageID: 52




                                                  v.

                                       ~MILBOURNE
                                                                                               )


                                             THE GRAND JURORS, of the State or"New Jersey, for the County of Cumberla~~' ., _                                                !t-.0-        ~
                                       upon their oaths, pr~sent that: ,                             ------~--        1bJ~\?            ,_    ·)                        fa                      . - Cl ·
                                                                          ;;~~er~                                                                    ~, _

     '/.:: .
                                                       9
                                                       It~:~~     ,-,t)
                                                                              5M/)
                                                                                        1)-   ,i-l
                                                                                                     COUNT ONE
                                                                                                            .
                                                                                                                     ~,.,~f~
                                                                                                              ------..


                                                                                                                        ~ ~~~~
                                                                                                                                      ~.:f}\_
                                                                                                                               ~cJ> r)~t)s~~-;\s~
                                                                                                                                            ~\tl>/
                                                                                                                                             \ 'Cj
                                                                                                                                                                         ,- \ . rS,,~ J-'i?


                                                                                                                                                                 J)- . ,;19/
_:_-_.:_ _ ,~ii i.f. -· .
                    ·.    '    .: .
                                              _        _ __ ·•                .   .   . ResistingArres~:._~eco:dDegr:        J. f'J~.        ~0    e,cYi0(¾~' /
             ' i                                                                              d!S! D l jv.liLBOu'RNE                                     .. .
                                                                                                                                                            ·,
                                                                                                                                                                   . -- ·--·---- -----,.-'.-.!.
              ii
             ,. I        \·,
                                        On or about foe 4th day               i e r ~ . . G · s 'p of Maurice River, in the Cmmty
     .·1,t   ·JI , ·,,·..               of Cumberland, aforesaid, and within the jurisdiction of this Court, did, while operating a
                                        motor vehicle on a street or highway of this State, lrnowingly flee or attempt 'io elude
                                        members of.the New Jersey State Police after having received a signal from said officer(s) to
                                        bring the vehicle to a full stop and said flight or attempt to elude t.Njd-a-risk...o~r                 .                                                       ,
                               )        injury to the public servant.. or anoi:her, contrary to the provisions o. NJ.S.A. 2C:29-2b  d       .cJ)                       \"i                              ;
             :~~l't                     against the peace of this _Stare, the Government and dignity of the same.                  _,), ~-"~<,'lr'          ~                                       j
                                                                                                                                                                                                    ·
                    'voi                          .~JLJ.-0         ~~J'&                 .      .                                              ('1\\               \~"°' 1·,\J1ov:
 <{~~                                     .                   ~-~5 ~- .· -~-~;                                                                 ~ ;~\>\7            l   [o~~-

  ~¥.  ~"~-
                                                  \J


                         l         l    Endorsed:                         -                   JENNIFER WEBB-MCRAE·                             \.v~~ 0\ft.J.;)
                                                                                                                                                                        1
                                                                                                                                                                                     ·"·
                                                                              fJ.             GUMBERI,ANDCOUNTYPROSECUTOR                            v                 r· _! ,/            '.. \.


~B~l '
     -~ 0
               l ~~~                              -~..::..,,
                                                  .
                                                           -;jJ       . .                -6.l) d , rr-0
                                                                                        By:~119L·/~                    .                                         .,· / '/            .1


                                         orepe ·on                                       Assistant"'.Cm.mty Prosecutor                                                       .-: •. ·.
                                                                                                                                                                        1
                               77/Q Asc11Js_.(l/                                                                                               ,                 ,,,             ·



                               /       ~
                                                                                      ~/R. cp ~ )2-/7'v ~-~ -1/s-
                                                                                       ~                   r      ~·
                                                                                                                         L        A      Ct~~~ /~ 2:Jciuv-
                         I'\~ v                                    .~                 b,.~·°-!J O,r-J f1'~ Mc£ 1 fflAU:b
                                                                                                                                                                             '
Case 1:20-cv-00012-NLH Document 6 Filed 02/03/20 Page 3 of 5 PageID: 53




                                                                          .............. I·•.
                                    i
                                                zr¥lI"!!'!;
                                               ~;
                                e.,.,,.,
                           -.i':•



                                           .
                                       .
     Case 1:20-cv-00012-NLH Document 6 Filed 02/03/20 Page 4 of 5 PageID: 54
•




     on or mooUine··~tm. iii~y- nlfNovember, ~ii. 7,m ~ i ~ p ofM.~-ce.Rive;;,lm:. fueCol!l'i.tty ·
     ~fCamber1ancl, moresaid;Dtl witnm ·the 5~ctiol11:~ftbis fuurt,. with nuroose mo h1wer1ltis
     oWr./ i~ir.it'rie:ion; pro'ti~tratttY:ti; co~licii;1.r rr.r pitdfa.ttt:GC--:rt( a.tt: i,~ti: :fiisi:i:<1fori:ol€fa::i11 ·1~ :a ;(l.•v,;
     enforcement officer, contrary to the provisions of-N.J.S.A 2C:29-3b(4);'3/gamsttn'e peace of
    'lms8'~; l;r,e Goven:traent ititidi <igm'fy off too s~;




    on or _aboot,th:e 4th day.ofNowel'Iiber~ 2017.;.Jiftth.e Tow.msllqp                     of Ma-tmce River~'i,]utbe tO~unty
    ~i C"-~tie.'t!$1~i; a~~i1,(tiil ~r w.tifrm~}",;-a•(iici1~1!;r ·~ i:J,i :!~~i/'"t~f;~~-~~-t :imy. ~~~{;;
                                                                               1


    groceedmg or fu.vesfigatio-n ::S pen&llg 01 a'aattno be :mstilatedi; kaow.ingfy did alter, <lesttey,
    com:;eaI or remove any amcXe. o~j~ :recoi?~ {fpcument. er otlties ~;g o~-~Y~~~ sJW~ce,
    to, wiit glove and/or keys,. wiithp~QOSe:t~r:impaw·ns veirify Oil avainmrlny,,m• satfJ:p:mcee<lrmg
    or investigation, contrary· to· the provisions of N<.lS::A. 2C:28-6(1), against tlie peace OF tms
    State,. the Government and mgrriry of the sa:rne.
                ~ '""TTfts                          b;t:~t-1Tt~M~ &.t~fiJ::f;,.' ~Ull- 'E t1P-~,s.~.
                                       i~ "-.). :1hf_ i~u4ol
    KJ~:         l\.l>e> -ft-J-~.6 Nl) LDi1IA1;qWJW»-ef--·~o·~'-I eJL Ot-.! .Si'!) ~. t~b.tR. t~ ~~,t
                o~- f.\+¥1-Ji>tJq--c-P f-k_~fi_(,wsQ__I. CoNt'h:ffr,:;i>,;;t;- o(t ~fi'a__./!s~m- GP }¼__ /Jk,~ tJ.r-.~\.~
                       ).       fl .  t£    v: 1   er l'J., \f-----· lr                                         ~       1
                ~ cc:i~r~ AtJk> rol.lf>y LJ~-~ U1-..t>~ c"8i..N~:j7l)D~Q.-f· DR- Q.tJ~. k,L
                 ~~•~OIL._ ~:fj>: / r-,_~:_~~ 7 I-}~ ~·~ ~ · o~;,ph,/ Co,~/1ttfT·w~wJiJ,J_J.':

                p ~~: :✓
          -Ll o         tn-
                            1  dOI? oo~ tSt 1Svts1 w 0~<1~1\$..12 '/Dw~Sh,fl; .!j~~. l,6 ;;o, 2 ..
                                                                                                                        '        ,-.-
      No I l L!!..,_                     .                            ~       ~   [ -Ab.I$~ S l-N.~ tJ'O (
                  i                                             . -~· .         ..
                                                                          fQ.OrJL 't~-    ~~ A,J ~/s._
                                                     Jem'l!tler We"&~Mcltae --tiJ... ~
                                                                                    1
    . . Etidozsecb                                                                                         1
                                                    COMB~ COUNTYP.ROSECUTOR

                                                                      ,:..·. . ~
                                                           (:~<2.:•~>·~.·     :c!:°"
                                               ·'5y;____,_--r_ _ _---'----··,,.,.-    •,-.,;,.t.·.·
                                                                                     ___
                                                                                                    ,,.s( ·-.,.~.. .,.
                                                                                             , 0 - - ,C
                                                                                               ·--------------

                                                    Assismnt Collllfy P-to:securot
11 I' I' 1111 If Iti ,Ift f• 1flf, uflf I lftlf I ,l,f, f,ut!I, Ill r', 11 tt,11 f
                 Case 1:20-cv-00012-NLH Document 6 Filed 02/03/20 Page 5 of 5 PageID: 55
